DETAILED ACTION
This is a FINAL Office Action (“Action”) in reply to the response filed 7/14/2022 (“July Resp.”). In the July Resp. claims 1-7, 9-13, 16, 18, 21-23, 26, 29, and 31 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2019/0058517, to Kang et al. (“Kang”), which was previously cited and applied.
U.S. Patent Application Publication No. 2022/0103305, to Xiong et al. (“Xiong”), which was previously cited and applied.

The following is a status listing of the pending claims:
35 U.S.C. § 101-Directed to Patent Ineligible Subject Matter: Claims 21 and 31.
35 U.S.C. § 102(a)(2)-Anticipated Over Kang: Claims 1-7, 10, 16, 21-23, 29, and 31.
35 U.S.C. § 103-Obvious Over Kang and Xiong: Claims 18 and 26.
Objected to as depending from a rejected base claim, but not themselves rejected: Claims 9 and 11-13.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 8/24/2022 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Specification
The amendment to the specification (i.e., the title) filed on 7/14/2022 is accepted and entered.

Response to Arguments and Amendments
Previously Presented Object to the Specification (i.e., the title)
The previously presented objected to the specification is withdrawn in light of the amendment to the title submitted in the July Resp.

Previously Presented Claim Amendments
All previously presented claim amendments are withdrawn in light of the claim amendments submitted in the July Resp.

Previously Presented 35 U.S.C. § 101 Claim Rejections
Applicant argues that, especially in light of the claim amendments submitted in the July Resp., all the section 101 claim rejections should be withdrawn. See July Resp. at 13-15. Applicant makes two main arguments: (1) since claim 21 (thus also claim 31) recite steps performed by a network device, the claims are “not merely directed to steps for collecting, organizing, and displaying data as a certain method of organizing human activity” (see July Resp. at 13); and (2) the additional limitations added to claims 21 and 31 recite additional limitations that are significantly more (see July Resp. at 14).
These arguments are not persuasive.
Regarding the first argument, as noted in the rejections, a generally claimed “network device” is nothing more than limiting the abstract idea to being performed by a general purpose computer. See also MPEP § 2106.05(b). There is nothing particular about a “network device” nor is it “integral to the claim,” rather, implementing the abstract idea is understood, based on the current claim language, to be nothing more than “on object on which the method operates” and is not integral. See MPEP § 2106.05(b)(II). Thus, this argument is not persuasive.
Regarding the second argument, the limitations Applicant references as showing significantly more are with respect to “content information,” which is not necessarily required by the claim language (see e.g., “at least one of content information … or an association relationship information”), and is with respect to functions or benefits realized by the user equipment (UE) not the network device. The argument that the UE may use the content information is not relevant to the functioning of the claimed network device. Thus, this argument is not persuasive.
For at least these reasons, Applicant’s arguments with respect to the section 101 rejections are not persuasive.

Previously Presented 35 U.S.C. § 112(b) Claim Rejections
All previously presented claim rejections under section 112(b) are withdrawn in light of the claim amendments submitted in the July Resp.

Previously Presented 35 U.S.C. §§ 102(a)(2) and 103 Claim Rejections
Applicant argues that the “reportConfigType” in Kang (U.S. 2019/0058517) “is merely used to indicate a time domain behavior” and that a “time domain behavior cannot be equivalent to an association relationship information of reference signal resource and measurement report and measurement results of reference signal,” as claimed, (see July Resp. at 17), and that “Kang does not disclose, teach or suggest that the measurement report is a beam report based on a CSI-RS measurement or/and a SSB measurement,” as recited in the independent claims, (see July Resp. at 17). In other words, Applicant argues that Kang does not teach either the “content information of [a] measurement report” or the “association relationship information of [a] reference signal resource and the measurement report,” as recited in the claims.
These arguments are not persuasive for at least the following reasons.
The limitation at issues recites, “the downlink measurement configuration comprises at least one of content information of measurement report, or an association relationship information of reference signal resource and measurement report … the content information of the measurement report comprises at least a content type of measurement report; the content type comprises: a beam report based on a Channel State Information Reference Signal (CSI-RS) measurement or/and a Synchronization Signal Block (SSB) measurement,” where the claim does not define the “association”. Kang teaches each of these elements of the claims.
First, as noted above, the claim appears to only require one of “the content information” or the “association relationship information.” Thus, all the reference would need to show is one of these, and the additional limitations would not be required to be given patentable weight. Even so, and for the sake of completeness, the limitations are addressed below.
Paragraphs 151-170 and 178-184 of Kang were cited as teaching a variety of “downlink measurement configuration” parameters. These include, as described in paragraph 152, “at least one of CSI interference management (IM) resource-related information, CSI measurement configuration-related information, CSI resource configuration-related information, CSI-RS resource-related information, or CSI report configuration-related information.” There is no reason per the claim language or description in Kang, nor any argument presented by Applicant, why at least any of the given parameters are not “an association relationship information of reference signal resource and measurement report.” For example, after paragraph 169 of Kang, Table 5 clearly shows associations between a CSI report configuration and CSI-RS related information. Additionally, the “CSI resource configuration-related information” also contains information, such as, “the BM-related parameter repetition, and the tracking-related parameter trs-Info indicative of (or indicating) a purpose of a CSI-RS may be set for each NZP CSI-RS resource set.” See Kang, ¶ 158-161. Since the claims also define the “content information” as including “a beam report based on a Channel State Information Reference Signal (CSI-RS) measurement,” Kang teaches both the “association” and “content information” as recited in the claims, regardless if other parameters may or may not teach the recited information of the claims.
As a result, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per section 2106 of the MPEP, a determination as to whether a claim is directed to patent ineligible subject matter is done in three parts: (1) step 2A, prong 1 identifies the abstract idea; (2) step 2A, prong 2 identifies whether the abstract idea is integrated into a practical application; and (3) step 2B evaluates whether the additional limitations when taken with the abstract idea individual and as a whole amount to an inventive concept (i.e., significantly more than the abstract idea itself). While the claims fall within two of the four statutory categories (i.e., a process and apparatus), they are nonetheless directed to patent ineligible subject matter because the claimed invention is directed to an abstract idea without significantly more.
Step 2A, Prong 1: Independent Claims 21 and 31
Claims 21 and 31 are directed to the abstract idea of “measurement reporting method” based on a received configuration (i.e., instructions). Reporting measurements based on instructions is a certain method of organizing human behavior, in particular, managing personal behavior, such as by “following rules or instructions” to report the measurements. See MPEP § 2106.04(a)(2)(II)(C). There is nothing in either claim that requires only a computing device or apparatus to carryout the claimed abstract idea. Thus, the abstract idea in claims 21 and 31 is reasonably understood to be a certain method of organizing human behavior, in particular, managing personal behavior, such as by “following rules or instructions” to report the measurements.
Step 2A, Prong 2: Independent Claims 21 and 31
According to the Specification as filed, paragraph 7, there is a problem in the art that “when a UE generates a measurement report, the content of the measurement report does not have a certain rule, and it is impossible to determine whether to transmit the measurement report.” Thus, the practical application is to “mak[e] clear for the UE the process in generating the measurement report and uploading the measurement report,” (Spec. ¶ 268). However, the claim language is recited at a high level of generality, and there is no indication in what way the practical application is achieved or integrated into the “measurement reporting,” thus, there is integrated practical application recited in claims 21 or 31. Moreover, the claims themselves do not show an improvement in a computing device or technological environment that is achieved from an integrated application of the abstract idea. See MPEP § 2106.04(d). As a result, there is no integrated practical application of the abstract idea in claims 21 and 31.
Step 2B: Independent Claims 21 and 31
The remaining limitations in claims 21 and 31 still do not amount to significantly more when taken individually or when combined as an order set of steps/functions. 
Claim 21, and similarly claim 31, recites one step, “sending a downlink measurement configuration [for] measuring a corresponding reference signal”. This limitation is nothing more than transmitting data over a network, which is well-understood, routine, and conventional. See MPEP 2106.05(d)(II) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Claims 21 and 31 also recite that “the downlink measurement configuration comprises at least content information of measurement report, measured reference signal resource related information and an association relationship information of reference signal resource and measurement report.” However, defining the contents or type of information in “the downlink measurement configuration” without any practical application or use, or limitation defining how this information is determined, is insignificant extra-solution activity, mere data gather, and/or merely limiting the information to a particular technological environment (i.e., the types of information) with nothing more. See MPEP 2106.05(g),(h). As a result, the additional step/function in claims 21 and 31 cannot add significantly more to the abstract idea.
Claim 31 is directed to “a network device” that comprises “a memory, a processor and a computer program stored in the memory and executable on the processor”. The method of claim 21 is also carried out on a “network device”. Even so, these are general purpose computing elements with no claimed particularity, and are merely used “nominally or insignificantly to the execution of the claimed method.” MPEP 2106.05(b). As a result, the addition of a “memory” and “processor” are not significantly more nor is the fact that the steps/functions are carried out on a “network device.”
Lastly, the ordered combination of steps/functions “add nothing … that is not already present when the steps are considered separately.” MPEP 2106.05(I)(B). There is merely one step to the method of claim 21 and function of the device of claim 31, which has already been found to be well-understood, routine, and conventional. Thus, the ordered combination of steps/functions is not significantly more.
For at least these reasons, claims 21 and 31 recite an abstract idea without significantly more and are directed to patent ineligible subject matter under section 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 10, 16, 21-23, 29, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang (U.S. 2019/0058517).

Regarding claim 29, Kang teaches:
A User Equipment (UE), comprising a memory, a processor and a computer program stored in the memory and executable on the processor, wherein the processor executes the computer program (Kang, Fig. 23 shows a device that can be the UE 2220 as shown in Fig. 22, each of which has a memory 2222, 2330 that stores programs and a processor 2221, 2310 that executes the programs, see ¶¶ 0707-720, 740-741) to:
measure a corresponding reference signal according to a downlink measurement configuration of a network device (Kang, Fig. 6, steps S610, S621, S622, ¶¶ 150-171, the CSI-related configuration information (i.e., “downlink measurement configuration”) is received and is used to configure reception and measurement of “reference signal”, CSI-RS, such as in steps S621, S622), wherein the downlink measurement configuration comprises at least one of content information of [a] measurement report or an association relationship information of [a] reference signal resource and [the] measurement report (Kang, ¶¶ 151-170, the CSI-related configuration information contains myriad types of information for measuring the CSI-RS, including “content information”, such as CSI-RS related measurement and reporting and a beam parameter, and association of CSI-RS and measurement report, e.g., “reportConfigType” and “CSI resource configuration-related information” each show an “association” between the report (e.g., periodicity, contents, etc.) and a CSI-RS; see also ¶¶ 169, Table 5, 178-184); 
generate at least one measurement report, based on at least one of the content information of measurement report or the association relationship information of reference signal resource and measurement report and measurement results of reference signal; and send the at least one measurement report (Kang, Fig. 6, steps S621, S622, S630, ¶¶ 171-178);
the content information of measurement report comprises at least a content type of [a] measurement report; the content type comprises: a beam report based on a Channel State Information Reference Signal (CSI- RS) measurement or/and a Synchronization Signal Block (SSB) measurement (Kang, ¶¶ 151-170, the CSI-related configuration information contains myriad types of information for measuring the CSI-RS, including “content information”, such as CSI-RS related measurement and reporting and a beam parameter, and association of CSI-RS and measurement report, e.g., “reportConfigType” and “CSI resource configuration-related information” each show an “association” between the report (e.g., periodicity, contents, etc.) and a CSI-RS; see also ¶¶ 169, Table 5, 178-184).

Regarding claim 1, there is recited a “measurement reporting method, applied to a User Equipment (UE)” with steps that are virtually identical to the functions performed by the UE of claim 29. As a result, claim 1 is rejected as anticipated under section 102(a)(2) over Kang for the same reasons as presented above in the rejection of claim 29.

Regarding claim 2, which depends from claim 1, Kang further teaches “the content type further comprises a Channel State Information (CSI) reporting based on a CSI-RS measurement,” as recited in claim 2. See Kang, ¶¶ 151-170, the CSI-related configuration information contains myriad types of information for measuring the CSI-RS, including “content information”, such as CSI-RS related measurement and reporting and a beam parameter, “measured reference signal resource related information” (e.g., CSI-IM, CSI measurement configuration-related information”, etc., and association of CSI-RS and measurement report, e.g., “reportConfigType” and “CSI resource configuration-related information”; see also ¶¶ 169, Table 5, 178-184.

Regarding claim 3, which depends from claim 2, Kang further teaches “the downlink measurement configuration further comprises measured reference signal resource related information; generating the at least one measure report further comprises:3 in the case that a time domain transmission mode of a reference signal (RS) resource setting or a RS resource set configured in the reference signal resource related information is periodic or semi-persistent, generating, based on the content information of measurement report, a measurement report for the measurement results of reference signal in each RS resource setting or/and RS resource set,” as recited in claim 3. Kang, Fig. 6, steps S621, S622, S630, ¶¶ 171-178, where the CSI-RS may be periodic or semi-persistent (see ¶ 12 and Table 5 on page 8).

Regarding claim 4, which depends from claim 3, Kang further teaches “the generating, based on the content information of measurement report, the measurement report for the measurement results of reference signal in each RS resource setting or/and RS resource set comprises at least one of: selecting at least one of a Channel Quality Indication (CQI), a Precoding Matrix Indicator (PMI) and a Rank Indication (RI) based a measurement result of CSI-RS in the RS resource setting or/and the RS resource set, to generate a CSI reporting; or generating a combined measurement result based on a measurement result of CSI- RS and a measurement result of SSB in the RS resource setting or/and the RS resource set, to generate a beam report based on the combined measurement result,” as recited in claim 4. See Kang, Table 5 on page 8 shows that the measurement report can contain many different types of information, including CQI, PMI, RI, RSRP, etc.

Regarding claim 5, which depends from claim 1, Kang further teaches “the downlink measurement configuration further comprises measured reference signal resource related information; the measuring the corresponding reference signal according to the downlink measurement configuration of the network device comprises: in the case that time domain transmission modes of a RS resource setting and a RS resource set configured in the reference signal resource related information are 4both aperiodic and first Downlink Control Information (DCI) triggering a measurement of the RS resource setting or/and the RS resource set configured in the reference signal resource related information is received from the network device, measuring the corresponding reference signal in the RS resource setting or/and the RS resource set,” as recited in claim 5. See Kang, ¶ 169, Table 5, the “CSI resource configuration-related information” is measured reference signal resource related information, and ¶¶ 141-142, the CSI-RS feedback (i.e., the report) may be needed on an aperiodic basis and triggered by sending DL control channel information (i.e., DCI, see ¶¶ 405-409) to a UE for the report.

Regarding claim 6, which depends from claim 5, Kang further teaches “subsequent to the measuring the corresponding reference signal in the RS resource setting or/and the RS resource set, the method further comprises: in the case that a corresponding RS type in a first RS resource setting or RS resource set is a CSI-RS and a corresponding RS type in a second RS resource setting or RS resource set is an SSB, determining a combined measurement result generated after performing a corresponding CSI-RS measurement on the first RS resource setting or RS resource set and SSB measurement on the second RS resource setting or RS resource set; or in the case that a corresponding RS type in a third RS resource setting or RS resource set comprises a CSI-RS and an SSB, determining a combined measurement result generated after performing a corresponding CSI-RS measurement and SSB measurement on the third RS resource setting or RS resource set,” as recited in claim 6. See Kang, ¶¶ 20, 210-226, a report is generated based on the CSI-RS and SSB resources.

Regarding claim 7, which depends from claim 5, Kang further teaches “subsequent to the measuring the corresponding reference signal in the RS resource setting or/and the RS resource set, the method further comprises: in the case that a content type of measurement report configured in the content information of measurement report is a beam report, and a reporting content in the configured beam report comprises a SSBRI and a corresponding RSRP, performing a combined calculation on SSB and CSI-RS measurement results in the RS resource setting or the RS resource sett wherein a SSB and a CSI-RS in the combined calculation are in a spatial quasi- co-location relationship,” See Kang, ¶¶ 20, 182-184, 232-233.

Regarding claim 10, which depends from claim 6, Kang further teaches “the first, second and/or third RS resource setting or RS resource set for generating the combined measurement result are determined in one of the following manners: determined based on configuration information received from the network device; selected and determined by the UE according to a preset manner; or determined according to pre-determined information with the network device,” as recited in claim 10. See Kang, ¶¶ 20, 210-226, a report is generated based on the CSI-RS and SSB resources, where the report configuration is received from a network device, see Fig. 6, step S610, ¶ 150-171.

Regarding claim 16, which depends from claim 5, Kang further teaches “the generating the at least one measurement report based on at least one of the content information of measurement report, the measured reference signal resource related information, the association relationship information of reference signal resource and measurement report and the measurement results of reference signal comprises: in the case that a third DCI triggering at least one report setting is received from the network device, generating, based on the content information of measurement report, a measurement report for the measurement results of reference signal in each RS resource setting or/and RS resource set, wherein the third DCI is the same as the first DCI,” as recited in claim 16. See Kang, ¶¶ 141-142, the CSI-RS feedback (i.e., the report) may be needed on an aperiodic basis and triggered by sending DL control channel information (i.e., DCI, see ¶¶ 405-409) to a UE for the report.

Regarding claim 21, Kang teaches:
A measurement reporting method, performed by a network device (Kang, Fig. 6, the network device is the base station), comprising: 
sending a downlink measurement configuration for measuring a corresponding reference signal (Kang, Fig. 6, steps S610, S621, S622, ¶¶ 150-171, the CSI-related configuration information (i.e., “downlink measurement configuration”) is received and is used to configure reception and measurement of “reference signal”, CSI-RS, such as in steps S621, S622), wherein the downlink measurement configuration comprises at least content information of a measurement report or an association relationship information of reference signal resource and measurement report (Kang, ¶¶ 151-170, the CSI-related configuration information contains myriad types of information for measuring the CSI-RS, including “content information”, such as CSI-RS related measurement and reporting and a beam parameter, and association of CSI-RS and measurement report, e.g., “reportConfigType” and “CSI resource configuration-related information” each show an “association” between the report (e.g., periodicity, contents, etc.) and a CSI-RS; see also ¶¶ 169, Table 5, 178-184);
the content information of measurement report comprises at least a content type of [a] measurement report; the content type comprises: a beam report based on a Channel State Information Reference Signal (CSI- RS) measurement or/and a Synchronization Signal Block (SSB) measurement (Kang, ¶¶ 151-170, the CSI-related configuration information contains myriad types of information for measuring the CSI-RS, including “content information”, such as CSI-RS related measurement and reporting and a beam parameter, and association of CSI-RS and measurement report, e.g., “reportConfigType” and “CSI resource configuration-related information” each show an “association” between the report (e.g., periodicity, contents, etc.) and a CSI-RS; see also ¶¶ 169, Table 5, 178-184).

Regarding claim 31, Kang teaches: “A network device, comprising a memory, a processor and a computer program stored in the memory and executable on the processor, 10wherein the processor executes the computer program to perform the measurement reporting method according to claim 21.” Kang, Fig. 22, the base station 2210 has a memory 2212 and processor 2211, ¶¶ 707-710, 741, where the memory 2212 stores program instructions executable by the processor 2211 to perform the described method of Fig. 6, which was mapped to the limitations of claim 21 above.

Regarding claim 22, which depends from claim 21, Kang further teaches “the downlink measurement configuration further comprises measured reference signal resource related information; the method further comprises: sending first Downlink Control Information (DCI) triggering a User Equipment (UE) to measure the corresponding reference signal in a reference signal (RS) resource setting or/and a RS resource set configured in the reference signal resource related information in the case that time domain transmission modes of the RS resource setting and the RS resource set configured in the reference signal resource related information are both aperiodic,” as recited in claim 22. See Kang, ¶ 169, Table 5, the “CSI resource configuration-related information” is measured reference signal resource related information, and ¶¶ 141-142, the CSI-RS feedback (i.e., the report) may be needed on an aperiodic basis and triggered by sending DL control channel information (i.e., DCI, see ¶¶ 405-409) to a UE for the report.

Regarding claim 23, which depends from claim 22, Kang further teaches:
[the method further comprises:] sending second DCI triggering at least one report setting, wherein the second DCI is for enabling the UE to determine a ranking manner of measurement results according to at least one of the content information of measurement report, the measured reference signal resource related information and the association relationship information of reference signal resource and measurement report; and sending ranking information enabling the UE to determine the ranking manner (These limitations are not mapped since this claim is interpreted as having two alternative choices for additional method steps.); 
or, 
the method further comprises: 
sending third DCI triggering at least one report setting, wherein the third DCI is for enabling the UE to generate, based on the content information of measurement report, a measurement report for the measurement results of reference signal in each RS resource setting or/and RS resource set (See Kang, ¶¶ 141-142, the CSI-RS feedback (i.e., the report) may be needed on an aperiodic basis and triggered by sending DL control channel information (i.e., DCI, see ¶¶ 405-409) to a UE for the report).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S. 2019/0058517) in view of Xiong (U.S. 2022/0103305), both of which are in the same field of channel measurement and reporting as the claimed invention.

Regarding claim 18, which depends from claim 1, Kang does not teach the additionally recited limitations. Xiong remedies this and teaches (with the underlined feature being mapped and the others not mapped since it is an alternative-style claim limitation), “prior to the sending the at least one measurement report, the method further comprises: in the case that a size of the at least one measurement report exceeds a carrying capacity of an uplink channel, dropping a part of the reporting contents in the measurement report according to a preset rule, wherein prior to the dropping a part of the reporting contents in the measurement report according to the preset rule, the method further comprises: determining the preset rule according to rule information received from the network device; or determining the preset rule according to rule information pre-determined with the network device; or determining the preset rule according to pre-stored rule information; or, the dropping a part of reporting contents in the measurement report according to the preset rule comprises: dropping a part of the reporting contents in the measurement report according to priorities or an arrangement order of the reporting contents,” as recited in claim 18. See Xiong, ¶¶ 102-103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drop, as in Xiong, part of the feedback report of Kang so that the report may still be sent, at least partially, even though there contents are larger than what can be carried in the uplink channel. See id.

Regarding claim 26, which depends from claim 21, Kang does not teach the additionally recited limitations. Xiong remedies this and teaches “sending rule information enabling the UE to drop a part of the reporting contents in the measurement report in the case that a size of the generated at least one measurement report exceeds a carrying capacity of an uplink channel,” as recited in claim 26. See Xiong, ¶¶ 102-103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drop, as in Xiong, part of the feedback report of Kang so that the report may still be sent, at least partially, even though there contents are larger than what can be carried in the uplink channel. See id.

Allowable Subject Matter
Claims 9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. A statement on the reasons for allowability is omitted at this time since the claims are not yet in final form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2020/0212981, 2020/0322030, and 2019/0109626 each describe various ways to configure downlink reference signal measurement reporting.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413